IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


JEAN COULTER,                         : No. 412 WAL 2014
                                      :
                     Petitioner       :
                                      : Petition for Allowance of Appeal from the
                                      : Order of the Superior Court
            v.                        :
                                      :
                                      :
ALLEGHENY COUNTY BAR                  :
ASSOCIATION, JAMES E. MAHOOD,         :
WILDER & MAHOOD, MELANIE S.           :
ROTHEY, CHARLES J. AVALLI, LOUIS      :
C. LONG, PENNSYLVANIA BAR             :
ASSOCIATION, AND THOMAS J.            :
DOERR,                                :
                                      :
                     Respondents      :


                                   ORDER


PER CURIAM

      AND NOW, this 10th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.